Citation Nr: 1042249	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-01 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for rectal fissures.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 2004 to November 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Veteran's claim was remanded by the Board in March 2010.


FINDING OF FACT

The Veteran does not have rectal fissures that are related to his 
military service.  


CONCLUSION OF LAW

The Veteran does not have rectal fissures that are the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The RO sent correspondence in December 2006; a rating decision in 
May 2007; and a statement of the case in November 2008.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claim, evidence considered, 
pertinent laws and regulations, and reasons for the decisions.  
VA made all efforts to notify and to assist the appellant with 
evidence obtained, the evidence needed, and the responsibilities 
of the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
September 2010 supplemental statement of the case.  A statement 
of the case or supplemental statement of the case can constitute 
a readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to the claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claims, and therefore the error was harmless).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

The chronicity provisions are applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumptive period, 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under relevant case 
law, lay observation is competent.  38 C.F.R. § 3.303(b) (2010).

In the alternative, the chronicity provisions are applicable 
where evidence, regardless of its date, shows that a veteran had 
a chronic condition in service, or during an applicable 
presumptive period, and still has that condition.  The evidence 
must be medical unless it relates to a condition as to which lay 
observation is competent.  38 C.F.R. § 3.303(b) (2010).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The Veteran asserts that he underwent surgery for an anal fissure 
in service and continues to have pain and bleeding in his rectum.  

The Veteran's service medical records show that he reported blood 
on toilet paper with bowel movements in June 2005.  He was 
diagnosed with rectal fissures in August 2005.  In September 
2005, the anal fissure was noted and the Veteran was referred to 
a surgeon.  A report of medical history form prepared in October 
2006 shows that the Veteran reported that he underwent anal 
surgery two weeks prior.  No records from the surgery were 
included in the service medical records.  

At a VA examination in March 2008, the Veteran reported that he 
underwent a sphincterectomy for anal fissures in service in 
September 2006.  He reported a temporary loss of sphincter 
control following surgery which was later regained.  He reported 
no treatment and no dietary changes in the year prior to the 
examination.  Physical examination revealed good sphincter tone 
without palpable fissures noted.  A tender and edematous 
hemorrhoid was noted.  No excoriations were appreciated.  The 
examiner indicated that the Veteran was status-post anal surgery, 
healed, with no objective residuals.  The examiner diagnosed the 
Veteran with hemorrhoids which were not caused by or related to 
anal surgery.  

VA outpatient treatment reports show that the Veteran's past 
medical history included an anal fissure and fistula.  In March 
2009, the Veteran reported pain and bright red blood per rectum 
for over a year in duration.  Perirectal examination revealed no 
fissure, external hemorrhoids, or masses.  The examiner's 
impression was rule out anal fissure by history.  

At a May 2010 examination, the Veteran reported a long history of 
intermittent rectal bleeding.  He indicated that he was diagnosed 
with an anal fissure in 2005 and underwent an internal 
sphincterotomy in 2006.  He denied any further surgery.  He 
reported blood on toilet paper but said blood was not visible in 
the toilet or on stool.  He reported that he had control of his 
bowel movements and he denied fecal leakage.  He indicated that 
he did not wear a diaper or pad.  The Veteran denied constipation 
and reported that he followed a high fiber diet.  He stated that 
he had occasional diarrhea or loose stools one to two times per 
week but generally had normal stools.  Following a review of the 
claims file, the examiner performed a physical examination.  
Rectal examination revealed no fissures, fistulas, external 
hemorrhoids, or masses.  The Veteran was noted to have good 
sphincter control with no evidence of soiling.  No fistulas or 
fissures were appreciated on anoscopic examination.  A small non-
thrombosed internal hemorrhoid was noted.   The examiner 
diagnosed the Veteran with a small internal hemorrhoid and no 
evidence of anal fissure or fistula.  

In considering the evidence of record and the applicable laws and 
regulations, the Board concludes that the Veteran is not entitled 
to service connection for rectal fissures.  

The Veteran's service medical records document a diagnosis of 
rectal fissures and anal surgery.  Post-service medical records 
show complaints of rectal pain and bleeding in March 2009.  No 
fissures, external hemorrhoids, or masses were found at that 
time.  At the March 2008 VA examination, the examiner indicated 
that there were no objective residuals of anal fissures.  The 
Veteran was diagnosed with hemorrhoids but the examiner indicated 
that they were not caused by or related to anal surgery.  The May 
2010 VA examiner indicated that there was no evidence of any anal 
fissure or fistula.  Consequently, the evidence of record does 
not include a current diagnosis of rectal fissures.  While the 
Veteran has reported pain in his rectum, the Board notes that 
pain alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  While the record shows a 
diagnosis of hemorrhoids, the March 2008 VA examiner specifically 
reported that the hemorrhoids were not caused or related to anal 
surgery.  

The Board has considered the Veteran's statements in which he 
indicated that he has rectal pain and bleeding related to his 
military service.  The Veteran can attest to factual matters of 
which he had first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).  As a layperson without the appropriate 
medical training and expertise, the Veteran is not competent to 
provide a probative opinion on a medical matter such as the 
presence or diagnosis of a disability.  Bostain v. West, 11 Vet. 
App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While the Veteran is competent to report what comes to him 
through his senses such as pain, the evidence does not show that 
he has medical training or expertise to render a medical 
diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994).

The Board concludes that the claim for service connection for 
rectal fissures must be denied.  Congress has specifically 
limited service connection to instances where there is current 
disability that has resulted from disease or injury.  38 U.S.C.A. 
§ 1110 (West 2002).  In the absence of proof of a current 
diagnosis of rectal fissures or of any residuals of the in-
service anal surgery, the claim for service connection may not be 
granted.  Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board has considered all of the evidence of record, but finds 
that the record does not provide an approximate balance of 
positive and negative evidence on the merits.  The Board finds 
the preponderance of the evidence is against the claim and the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2010).
 

ORDER

Entitlement to service connection for rectal fissures is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


